Case: 1:18-cr-00518-DAP Doc #: 50-2 Filed: 05/30/19 1of1. PagelD #: 281

To the Honorable Judge Dan A. Polster,

My name is Sheri Somnitz and | am the foremen of the second shift plant 2
production line at Springco Metal Coating. [| have had Ed working underneath me for
several months now since he has come to my line after promotion. Ed is a good
employee with a positive attitude and a quality work ethic. He has a high attention to
detail who goes above and beyond what is necessary to get the job done. He is self
motivated with an eagerness to learn more than what is required, and the mentality of
someone who wants to achieve more than he already has. Ed is a valued employee that is
counted on everyday to do his job. He is on time or early for work, and is committed the
whole shift to getting work done. Interactions with his coworkers have always been
positive. In my estimation replacing the work Ed does is not something we can easily
achieve, not to mention the future that he has with Springco.

Please consider the loss this company would endure as well as for Ed and his
future when weighing the pros and cons of the sentencing options available to you.
Thank you for the consideration of my letter.

 
